Name: 97/863/EC: Council Decision of 11 December 1997 concerning the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport
 Type: Decision
 Subject Matter: organisation of transport;  land transport;  international affairs;  European construction;  Europe
 Date Published: 1997-12-23

 Avis juridique important|31997D086397/863/EC: Council Decision of 11 December 1997 concerning the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport Official Journal L 351 , 23/12/1997 P. 0062 - 0062COUNCIL DECISION of 11 December 1997 concerning the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport (97/863/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75 in conjunction with the first sentence of Article 228 (2) and the first subparagraph of Article 228 (3) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport (3), signed on 5 April 1993, and in particular Article 12 (2) thereof, gives unrestricted access for Slovenian heavy goods vehicles for transit through the Community;Whereas Protocol 9 on road, rail and combined transport in Austria to the Act of Accession of Austria, Finland and Sweden to the European Union, and in particular Articles 11 and 14 thereof, establishes a special regime for Community heavy goods vehicles in transit through Austria;Whereas it is necessary to ensure non-discriminatory treatment between Community and Slovenian heavy goods vehicles in transit through Austria as from 1 January 1995;Whereas the Additional Protocol to the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Additional Protocol to the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport is hereby approved on behalf of the Community.The text of the Protocol is annexed to this Decision.Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 3 of the Protocol.Done at Brussels, 11 December 1997.For the CouncilThe PresidentM. DELVAUX-STEHRES(1) OJ C 369, 7. 12. 1996, p. 5.(2) OJ C 339, 10. 11. 1997.(3) OJ L 189, 29. 7. 1993, p. 161.